t c memo united_states tax_court stephen f scofield and nancy e scofield petitioners v commissioner of internal revenue respondent docket no filed date stephen r klorfein and benjamin i fink for petitioners lourdes gonzalez de mendoza for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' income taxes and additions to tax as follows additions to tax sec sec sec year deficiency a a a a b dollar_figure big_number -- dollar_figure dollar_figure big_number big_number big_number big_number big_number year dollar_figure big_number additions to tax sec sec_6653 a sec_6661 dollar_figure -- big_number big_number fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure after concessions the issues for decision are whether petitioners may deduct dollar_figure petitioner- husband paid in to settle civil litigation related to his guarantee of the debt of northeast cellulose inc northeast claims of creditors of northeast and his bankruptcy proceedings we hold that they may not deduct the portion percent of the settlement payment attributable to petitioner's guaranty of northeast's line of credit because his dominant motive for making the guaranty was to protect his investment in northeast we also hold that they may deduct the portion percent attributable to claims of northeast's creditors other than the bank to which petitioner made the guaranty subject_to the 2-percent limit in sec_67 because petitioner's payment to settle claims of northeast's creditors other than the bank originated in his conduct as an officer_or_employee of northeast and in action taken by him as an investor-shareholder of northeast whether petitioners may deduct legal expenses of dollar_figure in dollar_figure in and dollar_figure in we hold that they may subject_to the 2-percent limit in sec_67 unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners stephen f scofield petitioner and nancy e scofield mrs scofield are married and lived in marietta georgia when they filed their petition petitioners have been married since and have four sons petitioner graduated from syracuse university in with a degree in economics he started to work in the newsprint industry that year he worked for great northern paper co great northern from to date primarily in sales positions petitioner then worked for about years as sales manager for eastern color printing co ecp a printing business b petitioner's businesse sec_1 unidyne petitioner left ecp around to start a company which he named unidyne inc unidyne unidyne was in the paper recycling business lawrence mckee mckee was also associated with unidyne unidyne stopped doing business in northeast cellulose inc in petitioner and apparently mckee started a company called northeast cellulose inc northeast northeast brokered bought and sold newsprint northeast sold commercial printing paper magazine paper and newsprint to retailers and printers petitioner was an officer and director of northeast he owned percent of the stock of northeast a massachusetts corporation petitioner invested about dollar_figure for his northeast stock mckee was northeast's other percent stockholder and was president of northeast petitioner worked about hours per week for northeast in and among his other duties petitioner maintained northeast's customer and mill contacts northeast did not pay a salary to petitioner in northeast earned a commission on its sales paper mills typically paid a commission to northeast of percent after freight and related costs at first northeast acted as a broker eventually however it took title to the paper which required it to establish lines of credit the record does not indicate whether northeast paid a salary to petitioner in any other year in and northeast established a line of credit with guaranty bank trust company the bank in massachusetts mckee signed a guaranty dated date for the line of credit northeast used its assets as collateral for the loan in date the bank lent about dollar_figure million to northeast on the line of credit petitioner signed a guaranty with the bank around date northeast used its line of credit with the bank to take title to paper when it was advantageous to do so northeast had retained earnings_of dollar_figure on date and dollar_figure on date at the end of petitioner submitted a financial statement to the bank in which he estimated that the value of his interest in northeast as a going concern was about dollar_figure million zayre corp zayre was a customer of northeast northeast contracted to sell paper to zayre consolidated newsprint inc cni produced and sold paper for newsprint and newsprint advertising and contracted to regularly sell products to northeast sigma general inc petitioner owned all of the stock of sigma general inc sigma a new hampshire corporation he formed in sigma placed orders for printing advertising material to be distributed by newspapers in sigma placed orders totaling about dollar_figure million petitioner estimated that the value of his interest in sigma was about dollar_figure early in at that time sigma had four or five employees from late to petitioner was sigma's only employee sigma was sometimes a customer of northeast sigma paid petitioner a salary of dollar_figure in sigma ceased doing business in date norcel inc in date petitioner incorporated a company called norcel inc norcel he was norcel's only officer director and shareholder wingfoot corp ltd and alar ltd petitioner was a stockholder and officer of wingfoot corp ltd wingfoot a canadian corporation he did not earn a significant amount of income from wingfoot in and petitioner started a company in hamilton bermuda named alar ltd at a time not stated in the record c northeast's collapse cessation of northeast's business activity petitioner resigned as an officer from northeast on date in mid-1980 northeast ceased doing business creditors' agreement on date the bank cni zayre and meredith- burda inc appointed virginia norkevicius norkevicius a sec_2 the record does not indicate how petitioner used this estimate nominee to receive and hold northeast's assets norkevicius was a vice president of the bank for purposes of distributing the remaining assets of northeast northeast's creditors agreed in date that norkevicius would distribute money that she recovered as follows the first dollar_figure was to be distributed to the bank and the next dollar_figure million was to be given percent to the bank and percent to the other parties this agreement was based on how much northeast owed to each party norkevicius had collected dollar_figure when the agreement was signed d calta inc after northeast and sigma collapsed petitioner began working for a company that mrs scofield had formed called calta inc calta a massachusetts corporation calta was in the printing business when petitioners moved to new hampshire in she reincorporated calta in new hampshire petitioner worked for calta from to and received a salary of about dollar_figure a month e petitioner's litigation relating to northeast petitioner incurred legal expenses as a defendant in lawsuits brought by the bank northeast cni zayre and norkevicius as nominee and in related bankruptcy proceedings petitioner's state court proceedings on date the bank northeast cni zayre and norkevicius as nominee sued mckee petitioner timothy samway robert e davis francoise sterling sigma and wingfoot in the superior court of worcester county massachusetts docket no the plaintiffs alleged that petitioner and the others had a conspired to terminate the business of northeast and to appropriate for themselves the business goodwill and assets of northeast b created false invoices c caused northeast to breach contracts with suppliers and thereby lose future profits d taken equipment and funds of northeast and e made misrepresentations to zayre which caused it to buy and immediately pay for a million pounds of premium paper in the complaint the plaintiffs alleged that northeast owed them dollar_figure when it stopped doing business they alleged that at the time the complaint was filed northeast owed dollar_figure to the bank dollar_figure to zayre and dollar_figure to cni the complaint does not explain why those amounts totaled less than the plaintiffs alleged northeast owed when it stopped doing business the plaintiffs alleged that petitioner was liable for northeast's debts to the bank because he and mckee had signed guarantees the bank also sued petitioner mckee mckee's wife and northeast in the superior court of worcester county massachusetts for the indebtedness of northeast on the line of credit docket no we sometimes refer to these cases as the northeast litigation petitioner denied the allegations and made counterclaims cross-claims and third-party claims he contended that the bank without the approval of northeast or knowledge of petitioner let mckee borrow money in northeast's name that mckee used for highly speculative_investments unauthorized by northeast and for mckee's personal benefit he also claimed that mckee and one of the bank's officers intentionally misrepresented northeast's financial condition to induce petitioner to sign the guaranty to the bank and he sought indemnification from mckee and the bank officer petitioner initially contended during the northeast litigation that he had not guaranteed northeast's indebtedness to the bank and that he was not liable for payment on the guaranty however in petitioner acknowledged that he had signed the guaranty in date and was liable to the bank for payment on the guaranty robert williams represented petitioner in the northeast litigation these cases were settled in see paragraph i- e-3 below petitioner's bankruptcy case in date petitioner filed a petition in the united_states bankruptcy court for the district of new hampshire under chapter of the u s bankruptcy code seeking a discharge of all of his debts on the schedules filed with the bankruptcy court petitioner listed personal_property having a value of dollar_figure and no real_property petitioner listed the following debts in his bankruptcy petition a warner stackpole dollar_figure b haussermann davison shattuck dollar_figure c northeast cellulose dollar_figure d guaranty bank trust co v lawrence mckee stephen f scofield and kay l mckee dollar_figure e granby press v sigma general inc dollar_figure f calta inc dollar_figure g guaranty bank trust co for suit filed in unknown amount and h alar ltd unknown amount northeast and norkevicius filed a complaint seeking to deny petitioner's discharge the adversary proceeding they alleged that petitioner should be denied a discharge under sec_7273 of the bankruptcy code because he committed certain acts intended to hinder delay or defraud his creditors a trial in the adversary proceeding was held in the united_states bankruptcy court for the district of new hampshire on january and u s c sec a provides in part sec discharge a the court shall grant the debtor a discharge unless-- the debtor has concealed destroyed mutilated falsified or failed to keep or preserve any recorded information including books documents records and papers from which the debtor's financial condition or business transactions might be ascertained unless such act or failure to act was justified under all of the circumstances of the case the debtor has failed to explain satisfactorily before determination of denial of discharge under this paragraph any loss of assets or deficiency of assets to meet the debtor's liabilities robert williams thomas keane and christopher w parker represented petitioner in the adversary proceeding the settlement agreement on date norkevicius as nominee the bank cni zayre and petitioner reached a settlement in the settlement the parties resolved all disputes and claims in the northeast litigation and the adversary proceeding petitioner agreed to pay to the plaintiffs dollar_figure consisting of dollar_figure when he executed the agreement and dollar_figure by date the parties agreed that if petitioner timely made the payments the plaintiffs would dismiss their claims and release all defendants in the massachusetts action except mckee and petitioner would dismiss his counterclaims cross-claims and third-party claims the plaintiffs agreed that they would not object to any pleading action or motion by petitioner to obtain a discharge_in_bankruptcy or any other relief which he deemed appropriate in the bankruptcy proceedings petitioner paid dollar_figure to the plaintiffs in the northeast litigation in on date the bankruptcy court approved the settlement agreement dismissed the adversary proceeding with prejudice set_aside the order for relief from the voluntary petition and dismissed the voluntary petition without prejudice the bankruptcy court filed its order on date petitioner did not obtain a discharge_in_bankruptcy neither northeast nor sigma did business in petitioner worked in the paper and printing business before and after these cases were settled petitioners' legal fees and federal_income_tax returns a petitioner paid legal fees of dollar_figure relating to the northeast litigation and the adversary proceeding petitioners deducted those fees on the schedule c for petitioners' paper and printing business filed with their federal_income_tax return they reported no gross_receipts and claimed a net_loss of dollar_figure on schedule c b petitioner paid legal fees in of dollar_figure for the northeast litigation and dollar_figure for the bankruptcy proceedings the bankruptcy legal fees included fees for a conference held by the attorneys with mrs scofield the attendance by attorneys at a deposition of mrs scofield compilation of bankruptcy pleadings and memos research regarding discharge and pleadings in bankruptcy attorney-client_privilege in bankruptcy defenses to objection to discharge fraudulent conveyance alter ego exposure and reviewing judge lavien's ruling on alter ego and concealment of assets petitioners deducted those fees dollar_figure on the schedule c for petitioner's paper and printing business filed with their return they reported no gross_receipts and claimed that they had a net_loss of dollar_figure on schedule c c petitioner paid legal fees of dollar_figure for the northeast proceedings and dollar_figure in for the bankruptcy proceedings the bankruptcy legal fees included fees for attorneys attending the trial on the adversary proceeding in date research on defenses to bankruptcy discharge under u s c section a and a compilation of bankruptcy pleadings and memos including objections to a motion for a bankruptcy rule examination and possible chapter plan before discharge ruling by the court office conferences telephone calls and a trip to new hampshire to meet with mrs scofield reviewing mrs scofield's deposition research on fraudulent conveyance statutes research on rights of the trustee as a lien creditor research on the statute_of_limitations for fraudulent_conveyances and statutes of limitations defenses under u s c sec_546 and research on the ability to reach and apply proceeds of fraudulent_conveyances petitioners attached a schedule c for petitioner's paper and printing business to their tax_return on it petitioners deducted legal and professional expenses of dollar_figure and a bad_debt_loss of dollar_figure they reported no income on the schedule c and a net_loss of dollar_figure petitioners attached to their tax_return a copy of the settlement agreement which released them from liability for the northeast litigation and adversary proceeding ii opinion a whether petitioners may deduct dollar_figure that petitioner paid to settle civil litigation and petitioner's bankruptcy proceeding sec_1 whether petitioner's settlement payment was a business_bad_debt petitioners contend that they may deduct as a business_bad_debt or as a business_expense dollar_figure they paid in to settle the northeast litigation and petitioner's bankruptcy proceedings a taxpayer may deduct debts that become worthless in the taxable_year sec_166 sec_166 distinguishes between business and nonbusiness bad_debts a business_bad_debt is a debt created or acquired in connection with the taxpayer's trade_or_business or a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business sec_166 nonbusiness bad_debts of taxpayers other than corporations are short-term_capital_losses sec_166 a taxpayer may deduct as a business_bad_debt a payment it makes to discharge the taxpayer's obligation as a guarantor if a the taxpayer was engaged in a trade_or_business when he or she made the guaranty and b the guaranty was proximately related to the conduct of that trade_or_business jones v commissioner tcmemo_1997_368 weber v commissioner tcmemo_1994_341 smartt v commissioner tcmemo_1993_65 see 66_tc_652 affd 601_f2d_734 5th cir sec_1_166-9 sec_1_166-5 income_tax regs whether the taxpayer is engaged in a trade_or_business is a question of fact 405_us_93 sec_1_166-5 income_tax regs petitioner's dominant motive for guaranteeing northeast's line of credit a background and the parties' contentions whether a guaranty is proximately related to the taxpayer's trade_or_business depends on the taxpayer's dominant motive for becoming a guarantor when he or she made the guaranty united_states v generes supra pincite 590_f2d_884 10th cir when a guarantor of a corporate debt is a shareholder and employee of the corporation mixed motives for the guaranty are usually present the critical fact is which motive is dominant united_states v generes supra pincite a motive is related to a trade_or_business when the guarantor aims to increase or protect his or her salary from the trade_or_business a motive is related to an investment when the guarantor aims to increase or protect the value of his or her stock in the debtor_corporation 373_us_193 petitioner has the burden of proving that his dominant motive in signing the guaranty was business related rather than investment related united_states v generes supra pincite estate of mann v united_states 731_f2d_267 n 5th cir 457_f2d_1150 5th cir affg tcmemo_1969_274 objective facts weigh more heavily than the guarantor's statements of intent in ascertaining his or her motive 503_f2d_1291 10th cir petitioners contend that they may deduct dollar_figure as a bad_debt for payments petitioner made to settle claims against him as guarantor of loans the bank made to northeast petitioners argue that petitioner's dominant motive in guaranteeing the debt was to secure or protect his trade_or_business of being an employee of northeast and his employability and reputation in the newsprint industry rather than to protect his investment in northeast respondent contends that petitioner provided the guaranty primarily to protect his investment in northeast b whether petitioner's dominant motive for the guaranty was to benefit his trade_or_business or to protect his investment in northeast northeast paid no salary to petitioner in he guaranteed the dollar_figure million line of credit to northeast on date about the time that he estimated that his investment in northeast as a going concern was worth dollar_figure million we think petitioner's willingness to work hours a week for northeast for no salary shows that he wanted capital appreciation from northeast not income petitioner argues that he guaranteed northeast's line of credit so that it would continue to operate and that he would have been substantially compensated by sigma for work he was doing for northeast petitioner did not show why his guaranty of northeast's line of credit enhanced his ability to earn a salary northeast paid him no salary and petitioner did not show why sigma could or would pay him a salary because of his guaranty sigma was sometimes a customer of northeast but the record does not show that sigma depended on northeast to the extent that sigma should expend funds to ensure that northeast survived petitioners argue that it would not have been reasonable for petitioner to guarantee a dollar_figure million line of credit to protect a dollar_figure cash investment petitioner cites three cases in which courts have held that the dominant motive of a taxpayer who personally guaranteed a loan to a company that far exceeded his investment in the company was not to protect his investment 983_f2d_997 10th cir smith v commissioner tcmemo_1994_640 estate of allen v commissioner tcmemo_1982_303 petitioners' reliance on those cases is misplaced petitioner thought his interest in northeast was worth dollar_figure million when he signed the guarantee which was almost as much as the line of credit he coguaranteed with mckee he was drawing no salary from northeast we believe he guaranteed the line of credit to protect his investment in northeast not to protect his job or salary petitioners argue that petitioner made the settlement payment to reestablish his reputation in the paper and printing industry so that he could continue to earn money from it petitioners' argument misses the mark we consider whether a taxpayer's dominant motive in becoming a guarantor is proximately related to his or her trade_or_business at the time of the guaranty rather than when a payment in discharge is made united_states v generes supra pincite harsha v united_states supra thus we do not consider petitioner's motive when he made the settlement payment petitioners cite syracuse v commissioner tcmemo_1981_ in syracuse we held that a debt is a business debt if the dominant motive for creating or acquiring it is to benefit the lender's trade_or_business petitioners' reliance on syracuse is misplaced the taxpayer in syracuse lent money to another business to benefit his own business we found that the taxpayer in syracuse was in the landfill business and not merely investigating and preparing to enter the business when he lent the money unlike the taxpayer in syracuse who lent money to benefit his trade_or_business petitioner did not guarantee northeast's line of credit to enhance his trade_or_business c conclusion petitioner's dominant motive for guaranteeing the bank line of credit to northeast was to enhance his investment in northeast not his trade_or_business thus petitioners may not deduct as a business_bad_debt that part of the settlement payment attributable to petitioner's guaranty whether petitioners may deduct the settlement payment under sec_162 petitioners argue in the alternative that they may deduct under sec_162 their payments to settle the northeast litigation and the adversary proceeding a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 petitioners argue that o'malley v commissi91_tc_352 supports their contention that they may deduct the settlement payment since they paid it to settle an action against petitioner that proximately resulted from his business activity we agree as to the portion of the settlement not allocable to the guaranty because bad_debts cannot be deducted under sec_162 see 59_tc_319 affd 523_f2d_1363 9th cir 55_tc_260 vacated on other grounds and remanded 457_f2d_797 5th cir sec_162 does not apply to debts resulting from a taxpayer's loan guaranty the taxpayer in o'malley made payments which were directly connected with his trade_or_business as an employee of a trucking company similarly petitioner's payment to settle claims brought against him by northeast's creditors other than the bank originated in petitioner's conduct of his duties as an officer_or_employee of northeast and in action taken by him as an investor-shareholder of northeast they did not relate to petitioner's guaranty of other debts respondent argues that under sec_263 petitioner may not currently deduct the settlement payment because the plaintiffs in the northeast litigation alleged that he misappropriated both tangible and intangible_property we disagree the creditors' claims against petitioner arose in the ordinary course of their business with northeast not in the process of acquiring or disputing who had title to a capital_asset in defending against the claims petitioner was not defending or perfecting his title to property see 644_f2d_1368 9th cir affg 70_tc_191 59_tc_708 respondent argues that petitioners may not deduct the settlement payment as an ordinary_and_necessary_expense because the plaintiffs in those cases alleged that petitioner embezzled from northeast we disagree zayre cni and the other creditors' allegations that petitioner had embezzled funds were a small part of the northeast litigation petitioner denied and defended against these allegations petitioner did not admit that those allegations were correct as part of the settlement or otherwise he settled the northeast litigation to repay northeast's creditors zayre and cni for debts northeast incurred in the ordinary course of its trade_or_business and to settle the bank's claim against him as a guarantor for northeast we conclude that petitioner's payment to northeast's creditors other than his payment for the guaranty was an ordinary_and_necessary_expense the claims brought against petitioner for actions he took while he was an officer of northeast and the allegations in the adversary proceeding originated in petitioner's conduct of his duties as an officer and employee of northeast the settlement payment reasonably and proximately related to his serving as an officer of northeast petitioner's payment to settle claims other than that relating to his guaranty to the bank was a trade_or_business expense thus petitioners may deduct under sec_162 that part of the payment petitioner made in the northeast litigation and adversary proceeding to settle the claims of northeast's creditors other than his payment for the guaranty o'malley v commissioner supra a taxpayer may deduct a payment relating to his or her trade_or_business of being a corporate employee even though the taxpayer made the payment years after the corporation stopped operating 77_tc_608 thus even though northeast had stopped doing business several years before petitioner made the payments petitioners may deduct part of the settlement payment relating to petitioner's conduct of his duties as an officer and employee of northeast under sec_162 and relating to actions taken by him as an investor- shareholder under sec_212 however petitioners' deduction is limited by sec_67 under which expenses are deductible to the extent that they exceed percent of the taxpayer's adjusted_gross_income allocation of settlement payment between guaranty and other creditors' claims we apportion petitioner's dollar_figure settlement payment between the claims of the bank relating to petitioner's guaranty of northeast's line of credit and the claims of northeast's other creditors the dollar_figure was not all paid on the guaranty because when the complaint was filed northeast owed only dollar_figure to the bank northeast's nominee had already collected at least dollar_figure on northeast's debts when northeast's creditors agreed to allocate recoveries under that agreement the bank could recover no more than dollar_figure percent of dollar_figure we hold that petitioner may deduct percent of the settlement payment for the claims of northeast's creditors other than the bank but must treat as a short-term capital lo sec_50 percent of the creditors' agreement provided that the bank would receive the first dollar_figure collected by northeast's nominee and percent of any other money collected northeast's nominee collected at least dollar_figure of which the bank presumably received the first dollar_figure the payment for the claims of the bank relating to petitioner's guaranty b whether petitioners may deduct their legal fees petitioners paid legal fees of dollar_figure in dollar_figure in and dollar_figure in and deducted them on schedules c of their tax returns respondent determined and contends that petitioners may not deduct dollar_figure in and dollar_figure in of these fees as ordinary and necessary business_expenses under sec_162 because petitioner paid them in connection with his bankruptcy respondent also determined that legal fees of dollar_figure in dollar_figure in and dollar_figure in were deductible from adjusted_gross_income subject_to the limitations of sec_67 which allows miscellaneous_itemized_deductions to the extent that they exceed percent of adjusted_gross_income petitioners argue that they may deduct the legal fees relating to their bankruptcy because it resulted from northeast's business failure petitioners may deduct legal expenses if the origin of the claims in the northeast and adversary proceedings related to petitioner's trade_or_business or the production_of_income and was not primarily personal 397_us_572 383_us_687 372_us_39 the origin of the claim is found by analyzing the facts united_states v gilmore supra pincite and the basis of the transaction out of which the litigation arose boagni v commissioner supra pincite respondent argues that the legal fees relating to petitioner's bankruptcy were nondeductible personal expenses sec_262 respondent also argues that petitioners may not deduct attorney's_fees related to the adversary proceeding because they involved a challenge to petitioner's discharge for alleged prepetition fraudulent_conveyances see in re collins 26_f3d_116 11th cir in collins the u s court_of_appeals for the eleventh circuit held that a debtor could not deduct a settlement payment and attorney fees resulting from a bankruptcy trustee's challenge to the debtor's prepetition transfers to a family_trust in connection with the debtor's prior bankruptcy case because the payments did not arise from the debtor's income-producing activities we disagree with respondent's contention that collins controls here the origin of the claim is not necessarily established by allegations made to support a claim peters gamm west vincent inc v commissioner tcmemo_1996_186 the origin of the claim in this case was petitioner's liability for the debts of northeast not the allegation that petitioner committed fraud unlike the taxpayer in collins petitioner paid the legal fees in dispute to defend against the claims of his creditors in the northeast litigation who opposed his discharge_in_bankruptcy as discussed above at paragraph ii-a-3 the claims of petitioner's creditors other than the bank arose from his income-producing activities respondent argues that petitioners' reliance on 68_tc_294 is misplaced we disagree in dowd we applied the origin of the claim doctrine in deciding whether legal expenses of a bankrupt taxpayer were deductible under sec_162 the taxpayer in that case filed a petition in bankruptcy resulting primarily from his inability to repay more than dollar_figure of business-related debts the taxpayer incurred court costs and litigation expenses to resolve a dispute with his creditors under which he agreed to pay some of their claims and they agreed not to oppose his discharge_in_bankruptcy we held that the taxpayer could deduct litigation expenses to the extent that the creditors' claims were business related see cox v commissioner tcmemo_1981_552 taxpayers could deduct bankruptcy legal expenses attributable to their business since their bankruptcy was proximately caused by their inability to pay the debts of their business petitioner's bankruptcy legal expenses were attributable to his business or investment since northeast's failure forced him to seek bankruptcy protection the debts listed in his bankruptcy petition related almost exclusively to northeast the plaintiffs in the adversary proceeding were creditors of northeast fees paid to file petitioner's bankruptcy petition and legal fees paid to defend claims against petitioner in the adversary proceeding had their origin in petitioner's conduct as an employee and investor-shareholder of northeast and thus related to activities engaged in by petitioner to produce income sec_162 sec_212 we hold that petitioners may deduct their legal fees in and relating to petitioner's northeast litigation and adversary proceeding subject_to the limits of sec_67 decision will be entered under rule
